Citation Nr: 0001480	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  97-02 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for residuals of a gunshot wound to the right foot, Muscle 
Group X, with fractured metatarsals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1942 to June 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky. 

In a July 1998 decision, the Board denied the veteran's claim 
for an increased rating.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter "the Court").  In an April 
30, 1999 Order, pursuant to a Joint Motion for Remand, the 
Court vacated the Board's decision and remanded the matter to 
the Board for additional action.   

The Board observes that the basis of the Joint Motion for 
Remand admonished the Board for failure to ensure 
adjudication of all issues reasonable raised by the veteran 
since 1995, to include claims for service connection for a 
right knee disorder and a low back disorder.  However, review 
of the claims folder reveals a September 1997 rating decision 
in which the RO granted service connection for lumbosacral 
spine arthritis.  In addition, the RO found no new and 
material evidence had been received to reopen the veteran's 
claim for service connection for a right knee disorder, 
denied in a December 1974 Board decision.  Further review of 
the claims folder shows that the RO properly notified the 
veteran and his representative of this decision, and no 
dissatisfaction with the action was expressed by the veteran 
or his representative.  Obviously, these issues have been 
addressed, despite the reasons set forth in the Joint Motion 
for Remand.  Therefore, the following remand by the Board 
does not address these particular claims.    


REMAND

The veteran seeks entitlement to a disability rating greater 
than 30 percent for residuals of a gunshot wound to the right 
foot, Muscle Group X, with fractured metatarsals.  Where a 
disability has already been service connected and there is a 
claim for an increased rating, a mere allegation that the 
disability has become more severe is sufficient to establish 
a well grounded claim.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999). 

The veteran specifically asserts entitlement to a separate 
disability rating for scars from the gunshot wound that are 
tender and painful.  A veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of the 
other manifestations.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  Because these considerations were not addressed by 
the RO, a remand is in order.  

In addition, the veteran has raised a claim for service 
connection for right calf atrophy.  This claim has not been 
adjudicated by the RO.  See Robinette v. Brown, 8 Vet. 
App. 69, 76 (1995) (when there is a well grounded claim, VA's 
duty to assist includes, where appropriate, the gathering of 
evidence and the reading of the claim documents in a liberal 
manner so as to identify and adjudicate all claims reasonably 
raised by the record whether or not formally claimed in the 
VA application); accord Akles v. Derwinski, 1 Vet. App. 118, 
121 (1991).  This claim must also be addressed by the RO on 
remand.    

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should undertake any necessary 
development and adjudicate the veteran's 
claim of entitlement to service 
connection for right calf atrophy.  The 
RO should provide proper notice to the 
veteran and his representative of any 
decision.  

2.  The RO should also readjudicate the 
veteran's claim of entitlement to a 
disability rating greater than 30 percent 
for residuals of a gunshot wound to the 
right foot, Muscle Group X, with 
fractured metatarsals, to include the 
issue of entitlement to separate 
disability ratings for scars from the 
gunshot wound pursuant to Esteban v. 
Brown, 6 Vet. App. 259 (1994).  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran unless 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

